On September 11, 1992, the Defendant was sentenced to twenty (20) years for Sexual Intercourse Without Consent with ten (10) years for the sentence to be suspended upon the conditions listed in the September 11,1992 Judgment by the Hon. Robert Holmstrom. It is recommended that the Defendant not be eligible for parole until such time as he has successfully enrolled in and completed the drug/alcohol program and the Sex Offender Treatment Program. It is recommended that the Defendant be evaluated for transfer to the Swan River Forest Camp. It is further ordered that the Defendant shall pay to the Clerk of the District Court the sum of TWENTY DOLLARS ($20.00) for the surcharge.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matthew J. Sisler, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed except for changing the recommendation for treatment to allow the Defendant to obtain treatment outside of the Montana State Prison and have it part of his parole program. Upon release from the Montana State Prison, the Defendant is to be placed under the supervision of the Parole and Probation officer.
The Sentence Review Board has been advised that treatment programs at the Montana State Prison are full. The Sentence Review Board believes that making this treatment mandatory at Montana State Prison would cause an institutional delay which would not be in the best interest of justice. The Defendant and society would be better served if the Defendant received the much needed treatment and counseling in a timely fashion under the supervision of his parole and probation officer outside of the prison compound.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Matthew J. Sisler, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.